[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                FILED
                             No. 05-15941
                                                       U.S. COURT OF APPEALS
                         Non-Argument Calendar           ELEVENTH CIRCUIT
                       ________________________               April 3, 2006
                                                          THOMAS K. KAHN
                D. C. Docket No. 04-01667-CV-T-26MAP

WILLIAM METHENEY,


                                                     Plaintiff-Appellee,

                                  versus

BRINKER INTERNATIONAL PAYROLL COMPANY, L.P.,


                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 3, 2006)


Before CARNES, PRYOR and COX, Circuit Judges.

PER CURIAM:
      The Defendant Brinker International Payroll Company, L.P. (“Brinker”),

appeals following a verdict and judgment in favor of the Plaintiff William Metheney

in this Fair Labor Standards Act case. Brinker argues: (1) that the trial court erred

in denying Brinker’s motion for judgment as a matter of law; or, alternatively, that

the trial court abused its discretion in denying Brinker’s motion for a new trial; (2)

that the trial court abused its discretion in excluding evidence of bias on the part of

Metheney and Smith, Metheney's principal witness; (3) that the trial court erred in

formulating the verdict form submitted to the jury; and (4) that the trial court abused

its discretion in determining the amount of attorneys' fees awarded. We have

carefully considered Brinker’s arguments and conclude that no reversible error has

been shown.

      AFFIRMED.




                                          2